Citation Nr: 0000414	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-16 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for right 
carpal tunnel syndrome, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for left 
carpal tunnel syndrome, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) disability 
rating for the residuals of a left ankle injury.

4.  Entitlement to an increased (compensable) disability 
rating for a scar of the right hand.


WITNESSES AT HEARING ON APPEAL

Appellant and his employer


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1988 to January 
1992.  He also had prior active and reserve service.

This appeal arises from a rating decision of December 1992 
from the San Juan, Puerto Rico, Regional Office (RO).


REMAND

The veteran received a Department of Veterans Affairs (VA) 
examination in August 1994 to assess his carpal tunnel 
syndrome.  Earlier that month, he had undergone a left ulnar 
nerve release.  The veteran has not received a VA examination 
of his carpal tunnel syndrome since 1994 to assess the 
current level of disability or to assess the residuals of the 
ulnar nerve release.  Since approximately five years have 
elapsed since the veteran's carpal tunnel syndrome was 
evaluated, additional examination of the veteran is necessary 
to obtain current findings related to the carpal tunnel 
syndrome.  Additionally, the veteran's left ankle disability 
and hand scar were last evaluated in March 1992.  Since 
almost eight years have elapsed since the ankle and scar were 
evaluated, additional examination of the veteran is necessary 
to assess the present status of these disabilities.  
Therefore, this case must be returned to the RO for further 
examination of the veteran.

October 1995 memoranda indicate that the veteran failed to 
report for VA examinations.  However, the record does not 
show whether he received timely notice at the correct address 
to report for the examinations.  Additionally, he was not 
notified that he failed to report for the scheduled 
examinations until the October 1999 supplemental statement of 
the case was sent him four years later.  The supplemental 
statement of the case also did not notify him of the 
consequences of failing to report for his examinations.  
Accordingly, while additional examination of the veteran may 
have been scheduled, the claims file does not show that he 
was properly notified of the examinations nor does it show 
that he received timely notification of the consequences of 
not reporting for the examination.  Therefore, as noted 
above, further examination of the veteran is necessary.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran be properly scheduled for a VA 
examination to assess the right and left 
carpal tunnel syndrome, and the left 
ulnar nerve entrapment.  All appropriate 
tests and studies should be conducted, 
including nerve conduction studies if 
indicated.  The examiner should be 
requested to fully describe the symptoms 
and severity of the carpal tunnel 
syndrome in both wrists and the left 
ulnar nerve entrapment.  The examiner 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.


2.  The RO should request that the 
veteran be properly scheduled for a VA 
examination of the left ankle.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
requested to fully describe the symptoms 
and severity of the veteran's left ankle 
disability, including range of motion 
testing and assessments of pain on 
motion.  The examiner should present all 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.

3.  The RO should request that the 
veteran be properly scheduled for a VA 
examination to assess his right hand 
scar.  Any appropriate tests and studies 
should be conducted.  The examiner should 
be requested to fully describe the right 
hand scar.  The examiner should present 
all findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.

4.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether increased 
disability ratings for the right and left 
carpal tunnel syndrome, the residuals of 
the left ankle injury, and the right hand 
scar can be granted.  If the veteran 
fails to report for the examinations, the 
RO should ensure that he received timely 
notification of the examinations at the 
correct address, and documentation of the 
notification should be associated with 
the claims file.  He should also be 
advised of the consequences of not 
reporting for a scheduled examination as 
outlined in 38 C.F.R. § 3.655 (1999).  
The RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If a decision remains adverse to the veteran, he should be 
provided with a supplemental statement of the case and be 
apprised of the applicable period of time within which to 
respond.  The case should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


